Citation Nr: 0935718	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  02-11 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for psychiatric disability, 
to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb

INTRODUCTION

The Veteran had active duty service from November 1976 to 
January 1981.  

The case was remanded by the Board on appeal in February 2009 
to the Department of Veterans Affairs (VA) Regional Office 
(RO) in Providence, Rhode Island for additional development. 

The Veteran testified at a video conference hearing before 
the undersigned Veterans Law Judge, and a transcript of the 
hearing is of record.  A request on behalf of the Veteran for 
another video hearing before a Veterans Law Judge of the 
Board was denied by the Board in August 2009 because good 
cause for another video hearing was not provided.  See 
38 C.F.R. § 20.700(a) (2008).


FINDING OF FACT

The Veteran is shown to have psychiatric disability, to 
include PTSD, that as likely as not has been linked to a 
stressor event during his active service.  


CONCLUSION OF LAW

Psychiatric disability, to include PTSD, was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107, 7104 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In this case, 
the Board is granting in full the benefit sought on appeal.  

Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.


Analysis of the Claim

The Veteran contends that he has psychiatric disability, 
including PTSD, as the result of his exposure to stressors 
during service.  Based on the evidence on file, the Board 
finds that service connection for psychiatric disability, to 
include PTSD, is warranted.   

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f).  Under 38 C.F.R. 
§ 3.304(f), the relevant criteria require that a PTSD 
diagnosis must be established in accordance with 38 C.F.R. § 
4.125(a), which mandates that, for VA purposes, all mental 
disorder diagnoses must conform to the fourth edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV).

DSM-IV provides six criteria for PTSD.  The first criterion 
is the development of characteristic symptoms following 
exposure to an extreme traumatic stressor involving direct 
personal experience of an event that involves actual or 
threatened death or serious injury, or other threat to one's 
physical integrity; or witnessing an event that involves 
death, injury, or a threat to the physical integrity of 
another person; or learning about unexpected or violent 
death, serious harm, or threat of death or injury experienced 
by a family member or other close associate (Criterion A1).  
The second part of that criterion is that the person's 
response to the event must involve intense fear, 
helplessness, or horror (or in children, the response must 
involve disorganized or agitated behavior) (Criterion A2).  
The second criterion is that the characteristic symptoms 
resulting from the exposure to the extreme trauma include 
persistent reexperiencing of the traumatic event (Criterion 
B).  The third criterion is persistent avoidance of stimuli 
associated with the trauma and numbing of general 
responsiveness (Criterion C).  The fourth criterion is 
persistent symptoms of increased arousal (Criterion D).  The 
fifth criterion is that the full symptom picture must be 
present for more than 1 month (Criterion E).  The sixth 
criterion is that the disturbance must cause clinically 
significant distress or impairment in social, occupational, 
or other important areas of functioning (Criterion F).

There is no question that the Veteran in this matter has been 
diagnosed as having PTSD by competent medical professionals, 
including by J.P.C., Ph.D.

With regard to the second PTSD criterion, evidence of an in-
service stressor, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  See 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304. If it is determined through 
military citation or other supportive evidence that the 
veteran engaged in combat with the enemy, and the claimed 
stressor is related to combat, the veteran's lay testimony 
regarding the reported stressor must be accepted as 
conclusive evidence as to its actual occurrence and no 
further development or corroborative evidence will be 
necessary.  See 38 C.F.R. § 3.304(f).  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  

In such cases, the record must contain service records or 
other corroborative evidence that substantiates or verifies 
the veteran's testimony or statements as to the occurrence of 
the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. 
App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  

A medical opinion diagnosing PTSD does not suffice to verify 
the occurrence of the claimed in-service stressor.  See 
Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen v. 
Brown, 10 Vet. App. 128, 142 (1997).  

There is no evidence that the Veteran was in combat, and he 
does not contend otherwise.  Consequently, there would need 
to be objective evidence in support of a claimed stressor.  
In this case, the Veteran's stressor was finding out during 
service that his older brother had been killed, presumably by 
suicide, and his having to escort the body back home.  There 
is objective evidence on file to support the occurrence of 
this stressor.  Consequently, the Board must now determine 
whether there is medical nexus evidence on file that the 
Veteran has PTSD due to this stressor.

Although there is a recent VA medical opinion in May 2009 in 
which it is concluded that the above noted stressor is 
insufficient to warrant a diagnosis of PTSD because it did 
not involve a serious treat to one's life or physical 
integrity or a serious treat to one's children, spouse, or 
other close relative or friend, it was pointed out in an 
extensive private medical report from Dr. C that the current 
DSM-IV criteria includes, as noted above, learning about 
unexpected or violent death, serious harm, or threat of death 
or injury experienced by a family member or other close 
associate.  Dr. C, who had reviewed the Veteran's claims 
files and cited to service treatment records and other 
evidence in his nexus opinion, diagnosed PTSD as a result of 
the above-noted service stressor.  

Based on the supporting evidence of a confirmed service 
stressor and a recent medical diagnosis of service-related 
PTSD, the Board finds that it is as likely as not that the 
Veteran has PTSD due to his military service.  Consequently, 
service connection for PTSD is warranted.  

The Board also notes that Dr. C diagnosed several other 
psychiatric disabilities, including a major depressive 
disorder, a panic disorder, and a generalized anxiety 
disorder, that he concluded were more likely than not due to 
the Veteran's PTSD and service.

The Veteran's service treatment records reveal a January 1980 
notation that the Veteran's brother had killed himself in 
March 1978 and that the Veteran and his brother were close.  
The Veteran was hospitalized in September 1980 for a self-
inflicted laceration of the wrist.  A hypnotic Sodium Amytal 
interview was conducted in which the Veteran showed areas of 
impaired reality testing, particularly concerning his ability 
to accept the death of his older brother.  There was no 
evidence of psychosis.  The hospital diagnoses were character 
disorder, explosive type, borderline severity; and self-
inflicted left wrist laceration, sutured, healed.

VA treatment and examination reports from July 1982 reveal 
continued psychiatric problems.  VA diagnoses include major 
depression, polysubstance abuse, and a bipolar disorder.  The 
diagnoses on VA evaluation in May 2009 were bipolar disorder 
and history of substance abuse.  The VA examiner noted that 
the Veteran's statements were contradictory and unreliable 
and concluded that the Veteran's bipolar disorder was less 
likely than not related to service.

Based on the evidence of psychiatric problems and references 
to the Veteran's difficulty with his brother's death in 
service, coupled with the Veteran's continued psychiatric 
problems after discharge and the recent medical report from 
Dr. C relating the Veteran's current acquired psychiatric 
disabilities other than PTSD to his now service-connected 
PTSD, the Board finds that service connection is also 
warranted for the Veteran's other psychiatric disabilities 
that are related to his PTSD.  See Clemons v. Shinseki, 23 
Vet. App. 1 (2009) (the scope of a mental health disability 
claim includes any mental disability that may reasonably be 
encompassed by the claimant's description of the claim, 
reported symptoms, and the other information of record).


ORDER

Service connection for psychiatric disability, to include 
PTSD, is granted.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


